DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites that a protective sleeve is part of the foldable container but the original disclosure does not teach that the protective sleeve is entirely made of flexible and temperature resistant silicone.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsui (U.S. Patent No. 11,026,527).
Tsui discloses a foldable container (20) comprising: a receptacle (26); an inner compartment; the receptacle comprising a rim (36), at least one lateral sidewall (30, 32, 34), and a base (54) defining said inner compartment, said at least one lateral sidewall having a smooth outer surface and an inner surface (smooth because there are no sharp points); the at least one lateral sidewall comprising a first section (30), a collapsible section (32), a second section (34), a first indentation (at 70) on said inner surface of the lateral sidewall, and a second indentation (at 72) on said inner surface of the lateral sidewall; a first end of the receptacle being positioned opposite to a second end of the receptacle, across the lateral sidewall; the inner compartment traversing into the receptacle from the first end to the second end; the rim being mounted adjacent the first end; the base being mounted adjacent the second end; the first section being positioned adjacent to the first end; the second section being positioned adjacent to the second end; the collapsible section being connected in between the first section and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Chang (U.S. Application Publication No. 2012/0217238).
Tsui discloses wherein the receptacle is in a folded configuration: the collapsible section being folded within the first section along the first indentation; the second section being nested within the first section; wherein the folded configuration reduces the volume of the receptacle from the extended configuration (Fig. 6), but fails to teach the base being coplanar with the first indentation.
Chang techs that it is known in the art to manufacture a foldable container wherein a base is coplanar with an indentation in a folded configuration (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the sections to be coplanar in order to create a more stable resting orientation.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Topalian et al. (U.S. Application Publication No. 2006/0091142).
Tsui fails to teach a braille impression; the braille impression depicting total capacity of the receptacle; the braille impression being positioned along an outer surface of the lateral sidewall; the outer surface being positioned opposite to the inner surface across the lateral sidewall.
Topalian teaches that it is known in the art to manufacture container with braille (9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with braille so that the contents of the container could be verified. Note that the content of the braille would be obvious since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui and Topalian in view of Forsyth et al. (U.S. Patent No. 8,833,587).
The modified container of Tsui fails to teach a protective sleeve; the protective sleeve being attached onto the outer surface and encapsulating the lateral sidewall.
Forsyth teaches that it is known in the art to manufacture a container with a protective sleeve (14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a protective sleeve, in order to protect the container.

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in the modified rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733